DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 14 and Zr-metallocene complex in the reply filed on November 8, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenk et al. (US 5,451,649).
Zenk teaches various metallocene complexes of formula R”x(FlRn)(CpRm)MeQk in column 2:

    PNG
    media_image1.png
    191
    467
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    186
    459
    media_image2.png
    Greyscale

Zenk expressly discloses bridge R” in column 3:

    PNG
    media_image3.png
    145
    466
    media_image3.png
    Greyscale

One of the metallocene complexes are exemplified in column 5:

    PNG
    media_image4.png
    63
    463
    media_image4.png
    Greyscale

Zenk’s metallocene complex anticipates the instant claims wherein R1 to R4 are hydrogen, R5 and R6 are methyl, and R7 with R8 and R9 with R10 respectively form ring structures such as fused benzene rings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zenk et al. (US 5,451,649).
Zent’s teaching is relied upon as shown above.  While Zent does not expressly discloses metallocene complexes of <chemical formula 1-1> and < chemical formula 1-2>, Zenk does teach R on the cyclopentadienyl ring to be selected from hydrogen and alkyl and bridge R” be selected from cycloalkyl.  
 (i) When R on the 3-position of the cyclopentadienyl is selected from one of the most conventional alkyl such as t-butyl and the rest of the R are selected from hydrogen, the metallocene complex analogous to 1-(3,4:5,6-dibenzofluorenyl)-1-cyclopentadienyl-1,1-dimethyl methane zirconium dichloride would be 1-(3,4:5,6-dibenzofluorenyl)-1-(3-t-butylcyclopentadienyl)-1,1-dimethyl methane zirconium dichloride which meet the limitation of metallocene of <chemical formula 1-1>. 
(ii) When R on the 3-position of the cyclopentadienyl is selected from one of the most conventional alkyl such as t-butyl and the rest of the R are selected from hydrogen, and bridge R” is selected from the simplest cycloalkylene such as cyclobutylene, the metallocene complex analogous to 1-(3,4:5,6-dibenzofluorenyl)-1-cyclopentadienyl-1,1-dimethyl methane zirconium dichloride would be 1-(3,4:5,6-dibenzofluorenyl)-1-(3-t-butylcyclopentadienyl)-1,1-cyclobutane zirconium dichloride which meet the limitation of metallocene of <chemical formula 1-2>.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Zenk’s teaching to provide various metallocene catalyst complexes in order to improve the activity, stereoselectivity and/or comonomer incorporation since such is within the scope of Zenk’s teaching in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763